Exhibit 99.4 VOTING INSTRUCTION FORM ENTREE GOLD INC. 12 MEETING TYPE: MEETING DATE: RECORD DATE: PROXY DEPOSIT DATE: ACCOUNT NO: ANNUAL MEETING THURSDAY, JUNE 26,2:30 A.M. PDT FOR HOLDERS AS OF MAY 22, 2,2014CUID: CUSIP: 29383G100 1 P53714- E 1 OF 1 CONTROL NO.: APPOINT A PROXY (OPTIONAL) APPOINTEE(S): RT. HON. LORD HOWARD OF LYMPNE, GREGORY CROWE, JAMES HARRIS IF YOU WISH TO ATTEND THE MEETING OR DESIGNATE ANOTHER PERSON TO ATTEND, TOTE AND ACT ON YOUR BEHALF AT THE MEETING, OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF, OTHER THAN THE PERSON{S) SPECIFIED ABOVE, PRINT YOUR NAME OK THE NAME OF THE OTHER PERSON ATTENDING THE MEETING IN THE SPACE PROVIDED HEREIN. UNLESS YOU INSTRUCT OTHERWISE, THE PERSON WHOSE NAME IS WRITTEN IN THIS SPACE WILL HAVE FULL AUTHORITY TO ATTEND, VOTE AND OTHERWISE ACT IN RESPECT OF AIL MATTERS THAT MAY COME HE FORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF, EVEN !F THESE MATTERS ARE NOT SET OUT IN THE FORM OR THE CIRCULAR. PLEASE PRINT APPOINTEE NAME ABOVE EE3ZK COMPLETE YOUR VOTING DIRECTIONS 2 ELECTION OF DIRECTORS: VOTING RECOMMENDATION: FOR ALL THE NOMINEES PROPOSED AS DIRECTORS (FILL IN ONLY ONE BOX " Hj" PER NOMINEE IN BLACK OR BLUE INK) FOB HIIHHOLD 01-RT. HON. LORD HOWARDFOR □HITMHOI □ 02-JAMES HARRIS□□ 03-MARK BAILEY□□ 04-LINDSAY BOTTOMER□□ OS-GREGORY CROWE□□ 06-ALAN EDWARDS□□ '-GORDEN GLENN □ □ ITEM(S): (FILL IN ONLY ONE BOX PER ITEM IN BLACK OR BLUE INK) VOTING RECOMMENDATIONS 1 *- TO SET THE NUMBER OF DIRECTORS AT SEVEN. ■ FOR AGA3N5T □ □ *- APPOINTMENT OF DAVIDSON & COMPANY LLP, CHARTERED ACCOUNTANTS AS —»> res AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE|-| DIRECTORS TO FIX THEIR REMUNERATION. *- RESOLVED, AS AN ORDINARY RESOLUTION, THAT THE RENEWAL OF THE —•»> FOR COMPANY’S STOCK OPTION PLAN (THE "PLAN"), AND ALL UNALLOCATED OPTIONS ISSUABLE PURSUANT TO THE PLAN, BE APPROVED, AND THE COMPANY BE AUTHORIZED TO 6RANT OPTIONS UNDER THE PLAN UNTIL JUNE 26, 2017. ♦NOTE* THIS FORM CONFERS DISCRETIONARY AUTHORITY TO VOTE ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. ‘NOTE* THIS VOTING INSTRUCTION FORM SHOULD BE READ IN CONJUNCTION WITH THE ACCOMPANYING INFORMATION CIRCULAR. □ AGAINST □ 3 <«-■ 4 «<— FOR FOR FOR EHZK THIS DOCUMENT MUST BE SIGNED AND DATED * ISSUER CONFIRMATION COPY - INI ) ONLY * SIGNATURE(S) ‘INVALID IF NOT SIGNED* M M VOTING INSTRUCTION FORM entr£e gold inc. MEETING TYPE:ANNUAL MEETING MEETING DATE:THURSDAY, JUNE 26, 2:30 A.M. PDT RECORD DATE:FOR HOLDERS AS OF MAY 22, 2014 PROXY DEPOSIT DATE:JUNE 24, 2014 A/C*** ISSUER COPY *** 29383G100 n EQ3H ONLINE: VOTE AT PROXYVOTE.COM USING YOUR COMPUTER OR MOBILE DATA DEVICE. SCAN TO VIEW ^ MATERIAL AND VOTE NOW REVIEW YOUR VOTING OPTIONS BY TELEPHONE: YOU MAY ENTER YOUR VOTING INSTRUCTIONS BY TELEPHONE AT: 1-800-454-8683 BY MAIL: THIS VOTING INSTRUCTION FORM MAY BE RETURNED BY MAIL IN THE ENVELOPE PROVIDED. REMINDER: PLEASE REVIEW THE INFORMATION / PROXY CIRCULAR BEFORE VOTING. SEE VOTING INSTRUCTION NO. 2 ON REVERSE EEZE *WE NEED TO RECEIVE YOUR VOTING INSTRUCTIONS AT LEAST ONE BUSINESS DAY BEFORE THE PROXY DEPOSIT DATE/ COMPLETE YOUR VOTING DIRECTIONS 2 ■ ELECTION OF DIRECTORS: VOTING RECOMMENDATION: FOR ALL THE NOMINEES PROPOSED AS DIRECTORS (t\Ll IN ONLY ONE BOX " Q " PER NOMINEE IN BLACK OR BLUE INK) FOR WITHHOLD iORDEN GLENN0 0 01-RT. HON. LORD HOWARDFDR □MItHHOLP □ 02-JAMES HARRIS00. 03-MARK BAILEY□0 04-LINDSAY BOTTOMER□D 05-GREGORY CROWED□ 06-ALAN EDWARDS□□ ITEM(S): (FILL IN ONLY ONE BOX ' ®" PER ITEM IN BLACK OR BLUE INK) VOTING RECOMMENDATIONS 1 • TO SET THE NUMBER OF DIRECTORS AT SEVEN. • FOR AGAINST □ 0 □ FOR D □ 3- APPOINTMENT OF DAVIDSON & COMPANY LLP, CHARTERED ACCOUNTANTS AS —»> FOR AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. 4- RESOLVED, AS AN ORDINARY RESOLUTION, THAT THE RENEWAL OF THE»> FOR AGAINST COMPANY’S STOCK OPTION PLAN (THE "PLAN”), AND ALL UNALLOCATED OPTIONS ISSUABLE PURSUANT TO THE PLAN, BE APPROVED, AND THE COMPANY BE AUTHORIZED TO GRANT OPTIONS UNDER THE PLAN UNTIL JUNE 26, 2017. ‘NOTE* THIS FORM CONFERS DISCRETIONARY AUTHORITY TO VOTE ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. ‘NOTE* THIS VOTING INSTRUCTION FORM SHOULD BE READ IN CONJUNCTION WITH THE ACCOMPANYING INFORMATION CIRCULAR. □ 1 «<— FOR 3 <« FOR 4 <«— FOR 0022401 FILL IN THE BOX" ® " TO THE RIGHT IF YOU PUN TO ATTEND THE MEETING0 AND VOTE THESE SHARES IN PERSON. EEZE THIS DOCUMENT MUST BE SIGNED AND DATED * ISSUER CONFIRMATION COPY - SIGNATURE(S) ‘INVALID IF NOT SIGNED* IFO ONLY* M M
